Citation Nr: 0734872	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to a higher evaluation for left shoulder 
disability, initially evaluated as 10 percent disabling prior 
to February 20, 2006, and evaluated as 20 percent disabling 
subsequent to February 20, 2006.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to September 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

A hearing was held before the undersigned Veterans Law Judge 
at the RO in May 2007. 

In a statement received in June 2006, the veteran referred to 
a low back disability.  He also raised the issue of service 
connection for a low back disability at his personal hearing.  
This is referred to the RO for appropriate development.  

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran is right hand dominant; therefore, his left 
shoulder is his minor upper extremity.

2.  Prior to February 2006, the service-connected left 
shoulder disability was primarily manifested by complaints of 
joint pain with range of motion as follows: 160 degrees of 
abduction, 160 degrees of flexion, 20 degrees of extension, 
and 90 degrees of external and internal rotation; without 
muscle atrophy, swelling, or evidence of nonunion with loose 
movement.

3.  From February 2006, the service-connected left shoulder 
disability has been principally manifested by complaints of 
pain and range of motion as follows: flexion ranged from 95 
to 111 degrees, abduction from 90-94 degrees, internal 
rotation from 80-82 degrees, and external rotation from 80-90 
degrees; without muscle atrophy, swelling, or evidence of 
nonunion with loose movement.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for the left 
shoulder disability prior to February 20, 2006, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5201 (2007).

2.  A rating in excess of 20 percent for the left shoulder 
disability subsequent to February 20, 2006, is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5201 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in September 2001, January 2006, and 
March 2006.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in the letter issued in 
March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  VA examinations were conducted in December 2001 
and February 2006.  As noted above, a hearing was held before 
the undersigned Veterans Law Judge at the RO in May 2007. 

The Board notes that the veteran requested additional VA 
examination.  In June 2007, the veteran's representative 
indicated that there may have been a problem with 
communication between the veteran and examiner.  In 
particular, the representative referred to the pain threshold 
involving the left shoulder.  At his hearing the veteran 
added that he felt his symptoms had increased.  

The Board declines to schedule another examination.  The 
Board finds that the examinations and opinions, of record are 
adequate for appropriate adjudication of the claim.  The 
Board notes that symptoms he described at his hearing were 
similar to those reported at the examination.  The Board has 
considered the veteran's complaints of pain which is recorded 
throughout the record.  Furthermore, for the most part, the 
rating is based on a mechanical application of the objective 
manifestations that are recorded by the examiner, which in 
this case is the range of motion.  At the most recent fee-
based examination, the examiner clearly delineated the range 
of motion as well as the pain threshold. 

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for higher rating

Based on inservice injury, the RO granted service connection 
for left shoulder acromioclavicular separation with 
degenerative joint disease in May 2002.  A 10 percent rate 
was assigned under Diagnostic Code 5203, effective in June 
2001.  

In a June 2006 rating action, the RO granted a 20 percent 
evaluation, effective from February 20, 2006.  Even though 
the RO increased the schedular rating for the veteran's 
disability during the appeal, the issue of entitlement to a 
higher rating remained on appeal, as the veteran has not 
indicated his desire to withdraw that issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Diagnostic Code 5010 indicates that the arthritis due to 
trauma is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The veteran is right handed; therefore his left shoulder is 
the minor extremity.  See 38 C.F.R. § 4.69.  Diagnostic Code 
5201 provides for the evaluation of limitation of motion of 
the shoulder.  Limitation of motion of the arm at shoulder 
level is rated 20 percent disabling for both the major and 
the minor side.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent evaluation for the minor 
extremity.  Thirty percent in the minor extremity is the 
maximum schedular rating under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  Or the 
disability can be rated on impairment of function of the 
contiguous joint.  Twenty percent is the maximum schedular 
rating assigned under this diagnostic code.  The assigned 
percentages are the same for the major and minor extremities.  
38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Under Diagnostic Code 5202, other impairment of the humerus, 
a 20 percent evaluation is warranted for impairment of the 
minor extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with infrequent or frequent episodes of 
dislocation at the scapulohumeral joint and guarding of all 
arm movements or movement only at the shoulder level.  A 40 
percent evaluation is assigned where there is fibrous union.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.

The remaining diagnostic codes pertaining to the shoulder 
involve ankylosis of the joint, which is not present in this 
case.

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I. 

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Entitlement to a higher rating in excess of 10 percent prior 
to February 2006

A review of the June 1991 separation examination report shows 
that the veteran sustained an acromioclavicular separation of 
the left shoulder in 1980.  The claims file contains VA 
outpatient records that date between 1995 and 2002, private 
medical records dated in 2002 and 2006, and reports of VA and 
fee-based examinations that were conducted in December 2001 
and February 2006.  

The veteran was initially assigned a 10 percent evaluation 
for his service-connected left shoulder disability under 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5201 prior to February 
2006.  

Without consideration of the veteran's complaints of pain, 
the disability does not reach a higher schedular evaluation 
available under Diagnostic Code 5201, as the veteran was able 
to abduct his left arm to 160 degrees at the December 2001 VA 
examination.  He had 160 degrees in flexion, 20 degrees of 
extension, and 90 degrees of external and internal rotation.  

In consideration of Diagnostic Codes 5202 or 5203, a December 
2001 VA X-ray study revealed degenerative changes, but there 
was no reported evidence of malunion, fibrous union, fibrous 
nonunion, or impairment of the scapula, clavicle, or humerus.

In consideration of Deluca, the record does not objectively 
show that the veteran's functional ability was limited to 
such a point that a higher evaluation is warranted based on 
pain or weakness.  At the December 2001 VA examination, there 
was tenderness to palpation over the trapezius and rhomboids 
on the left.  The examiner also noted that the veteran 
experienced discomfort on the range of motion studies.  
However, this range of motion is no more than slight.  
Further, examination did not reveal edema, swelling, 
instability, heat, redness or effusion or other physical 
findings indicative of significant residuals.  Further, the 
VA motor and neurological examinations were normal.  The 
record did not show that the veteran experienced 
incoordination or excess fatigability due to the left 
shoulder disability.  In this case, it is not objectively 
shown that there was additional functional limitation that 
would warrant an increased rating based on pain or weakness.  
Therefore, a rating higher than 10 percent is not warranted 
for this time period.

Entitlement to a higher rating in excess of 20 percent 
subsequent to February 2006

The February 2006 fee-based examination report indicates that 
there was limited motion about the left shoulder with forward 
flexion 111 degrees (pain began at 95 degrees), abduction 94 
degrees (pain began at 90 degrees), internal rotation to 82 
degrees (pain began at 80 degrees), and external rotation to 
90 degrees (pain began at 80 degrees).  Strictly considering 
the veteran's range of motion, the veteran does not reach an 
higher schedular evaluation available under Diagnostic Code 
5201 (limitation of arm motion to a point mid-way between the 
side and shoulder level).

There was no reported evidence of malunion, fibrous union, 
fibrous nonunion, or impairment of the scapula, clavicle, or 
humerus.

Again, the Board has assessed the weight to be given to the 
appellant's subjective complaints of pain and functional 
impairment.  Taking into consideration the veteran's 
statements regarding pain, at the personal hearing, he 
reported recurrent pain, numbness, and limitation of motion 
in the left shoulder.  

At the February 2006 fee-based examination, the veteran 
complained of constant pain, weakness after physical 
exertion, and morning stiffness that decreased during the 
day; however, he did not identify instability or any 
functional limitation, which would warrant a higher rating 
under any applicable rating criteria.  The examiner reported 
that there was evidence of weakness, tenderness and abnormal 
movement as well as guarding of movement (as noted in 
parenthesis above).  The Board has considered this report; 
however, there is no showing that this or any other 
functional loss that the veteran might have is not 
contemplated in the rating now assigned.  

In summary, the manifestations required for the assignment of 
a higher schedular rating during any portion of the appeal 
period are not shown.


ORDER

A rating in excess of 10 percent prior to February 20, 2006, 
for the left shoulder disability is denied.

A rating in excess of 20 percent from February 20, 2006, to 
the present for the left shoulder disability is denied.


REMAND

The veteran also claims that he has a cervical spine 
disability that had its onset during military service.  He 
claims that neck problems began after his injury to his 
shoulder.  Unfortunately, the RO has been unable to secure 
the veteran's complete service medical records.  The Board is 
aware that the Court of Appeals for Veterans Claims (Court) 
has held that where the records in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   

A VA examiner in December 2001 indicated that he had neck 
pain secondary to trapezius and rhomboid spasm.  Besides 
pain, the VA examiner did not report a definitive diagnosis 
regarding a cervical spine disability.  The veteran submitted 
private chiropractic reports dated in June 2006 that include 
diagnoses of cervicobrachial syndrome, cervicalgia, chronic 
cervical sprain/strain, and subluxation of the cervical 
spine.  Further, the examiner who conducted the February 2006 
fee-based examination reported that the veteran had 
discomfort that radiated to the upper arm and corresponded to 
the sensory distribution of the C7 dermatome.  He added that 
the sensory defect was more than likely due to the veteran's 
injury in service.  Further clarification and opinion is 
needed.

On review of April 2002 clinical notes of the private 
chiropractor, it was noted that the veteran was scheduled for 
a cervical spine X-ray study at the Madigan Army Medical 
Center.  It is not clear if an X-ray study was completed.  
The RO/AMC should obtain 2002 medical records from the 
Madigan Army Medical Center.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his cervical spine 
disability.  If information is provided in 
sufficient detail, the RO/AMC should make 
arrangements to obtain all the records of 
the treatment afforded to the veteran from 
all the sources listed by him that are not 
already on file.  These records should 
include records from the Madigan Army 
Medical Center that date from 2002 to the 
present.  All information obtained should 
be made part of the file.

2.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his cervical spine 
disability.  The claims folder should be 
made available to a VA examiner for 
review.  The examiner should provide 
opinion as to whether veteran's cervical 
spine disability is at least as likely as 
not related to his military service (that 
is, a probability of 50 percent or 
better), or whether any currently 
diagnosed cervical spine disability is 
caused or aggravated by the veteran's 
service connected disabilities (including 
left shoulder disability).  See Allen v. 
Brown, 7 Vet. App. 430 (1995).  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale for any opinion expressed should 
be included in the report.  

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


